Citation Nr: 1518303	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-22 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating prior to February 26, 2010, and in excess of 10 percent from February 26, 2010, for degenerative arthritis of the cervical spine (cervical spine disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from November 1976 to September 1982 and from December 1984 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an April 2012 rating decision, the disability rating assigned to the service-connected cervical spine disability was increased from noncompensable (zero percent) to 10 percent disabling, effective February 26, 2010.  The Veteran has not expressed written satisfaction with the increased disability rating.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).


FINDINGS OF FACT

1.  Prior to February 26, 2010, the service-connected cervical spine disability was manifested by degenerative arthritis without limitation of motion.

2.  From February 26, 2010, the service-connected degenerative arthritis of the cervical spine has been manifested by pain and limitation of motion with forward flexion to no worse than 40 degrees; there was no competent evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, or abnormal kyphosis.  There was also no competent evidence of incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for degenerative arthritis of the cervical spine, prior to February 26, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5003, 5242 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for degenerative arthritis of the cervical spine, from February 26, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5003, 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.
As to the cervical spine claim, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes VA and private treatment records, service treatment records (STRs), service personnel records, and lay statements.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded multiple VA examinations in pursuant of his claim, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination reports summarized herein are sufficient relative to the claim, as they are predicated on consideration of the private and VA treatment records in the Veteran's claims file, as well as specific examination findings.  The VA examiners considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and they provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).




II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was awarded a noncompensable disability rating from November 1, 2006.  A 10 percent evaluation has been assigned from February 26, 2010, the date of a VA examination.  As will be discussed below, the Board concludes that the currently assigned staged rating is appropriate as to the pending claim.

The Veteran's cervical spine disability is currently rated under 38 C.F.R. § 4.71a, DC 5242 [degenerative arthritis of the spine].  Notably, DC 5242 for degenerative arthritis of the spine directs the rater to DC 5003, the diagnostic code applicable to disabilities resulting from degenerative arthritis.

Prior to February 10, 2006, the Veteran was assigned a zero percent rating pursuant to DC 5003.  Under DC 5003, degenerative arthritis established by x-ray findings is to be rated on limitation of motion.  However, when limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed.  For cases where no limitation is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, a 10 percent evaluation is only warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The cervical spine is considered a group of minor joints ratable on parity with major joints.  38 C.F.R. § 4.45.

As described above, the criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Any associated neurological abnormalities are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2014).

The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Accordingly, the Board has considered whether the Veteran is entitled to an increased disability rating under DC 5243 [intervertebral disc syndrome].  Crucially, the competent evidence of record does not demonstrate that the Veteran has experienced any incapacitating episodes due to his cervical spine disability, as defined in Note 1 of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Board acknowledges the Veteran's self-report that he experiences flare-ups of his cervical spine disability with period of incapacitation.  However, there is no evidence of record demonstrating that, at any time during the appeal period, a physician prescribed bed rest during such episodes in order to justify a higher rating under DC 5243.  See the VA examination reports dated in September 2006, February 2010, and January 2013.  Thus, rating the Veteran under the formula for evaluating intervertebral disc syndrome based on incapacitating episodes would not avail him of increased disability ratings for his service-connected cervical spine disability.  Rather, the Veteran has reported a progressive worsening of cervical spine symptoms and has described functional impairment due to pain.

Here, the Veteran was afforded a VA examination in September 2006 as to his cervical spine disability.  He reported that he does not use any assistive devices.  He endorsed stiffness and constant pain that travels up his neck.  He stated that this pain is at a severity of 4/10.  The pain can be elicited by physical activity and can come on by itself; it is relieved with rest and medication.  The Veteran reported that, at the time of pain, he can function with medication.  He stated that he has experienced "incapacitating episodes as often as three times per year, which last for nine days."  Within the past year, he reported two incidents of incapacitation, for a duration of 6 days.  The Veteran reported that the overall functional impairment due to his cervical spine disability is difficulty standing, walking, and sleeping.  He is "able to brush teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress self, take out the trash, walk, shop, perform gardening activities, and push a lawn mower."  The Veteran reported that he has been employed as an electrician for 28 years.  Upon examination, the Veteran achieved forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 45 degrees bilaterally, left and right lateral rotation to 80 degrees bilaterally.  The examiner indicated that no additional limitation of motion was exhibited on repetitive use of the joint due to pain, fatigue, weakness, or lack of endurance.  The examination revealed "no evidence of radiating pain on movement with no evidence of muscle spasm."  There was no evidence of tenderness or pain on palpation of the cervical spine.  Motor and strength testing of the upper extremities was normal and reflexes were intact.  The examiner confirmed a diagnosis of degenerative arthritis of the cervical spine.

In his June 2009 VA Form 9, the Veteran reported a history of muscle spasms of the neck.

The Veteran was afforded another VA examination as to his cervical spine disability in February 2010, at which time he reported that the "pain has progressively worsened and motion has become significantly restricted."  He denied radicular symptoms in the bilateral upper extremities.  He also denied abnormal sensation and/or weakness in the upper extremities.  The Veteran endorsed fatigue, decreased motion, stiffness, weakness, spasms, and pain in his cervical spine.  He reported that he experiences moderate pain (3/10) daily with medication.  The Veteran endorsed severe flare-ups of cervical spine symptomatology, which occur every three to four months and last three to seven days.  He stated that these flare-ups are precipitated by overuse and heavy lifting, and are relieved by rest.  During flare-ups, the Veteran is unable to get out of bed, move his cervical spine, or work.  He also endorsed incapacitating episodes three times per year, which last three to four days at a time.  He reported that he misses ten days of work per year due to incapacitating episodes.

Upon physical examination, the February 2010 examiner noted that there was tenderness and/or pain upon palpation of the cervical spine.  There was no spasm, atrophy, guarding, pain with motion, or weakness of the cervical spine.  The examiner reported forward flexion to 40 degrees; extension to 40 degrees; left lateral flexion to 35 degrees; right lateral flexion to 40 degrees; left lateral rotation to 60 degrees; and right lateral rotation to 65 degrees.  There was no objective evidence of pain on active range of motion.  There was also no objective evidence of pain following repetitive motion testing and no additional limitation after three repetitions.  The examiner noted that the Veteran's cervical spine disability had significant effects on his usual occupation.  Specifically, the Veteran is assigned different duties and has increased absenteeism due to the cervical spine disability.  The examiner reported that the cervical spine disability decreases the Veteran's mobility, and causes problems with lifting and carrying, weakness, fatigue, decreased strength, and pain.  The examiner confirmed a diagnosis of "osteoarthritis of the cervical spine with degenerative joint disease (DJD) confirmed by imaging and cervical spine degenerative disc disease (DDD)."

The Veteran was afforded a third VA examination of the cervical spine in January 2013, at which time he reported that he experiences dull pain at rest that becomes sharp with any movement of his neck.  He stated that the pain is occasional and will bother him at night.  He denied radiation of pain.  He treats the pain with heat and medication.  He had trigger point injections on his neck in January 2013.  The Veteran reported that he performs strengthening and stretching exercises at home.  He endorsed flare-ups of cervical spine symptomatology every one to two months, which last about one day and are relieved by heat, medication, rest, and time.  During flare-up, the range of motion of the neck is limited by pain and the Veteran is unable to do his work due to pain.  He works at a computer and is unable to bend or turn his head sufficiently to work during flare-ups.  Upon physical examination, the examiner documented forward flexion to 40 degrees with pain; extension to 40 degrees with pain; right lateral flexion to 40 degrees with pain; left lateral flexion to 25 degrees with pain; right lateral rotation to 50 degrees with pain; and left lateral rotation to 45 degrees with pain.  The examiner stated that there is no additional limitation in range of motion following repetitive use testing.  The examiner documented functional impairment of the cervical spine including less movement than normal, and pain on movement.  There was no guarding, muscle spasm, atrophy, radicular pain, or neurologic abnormalities.  The examiner stated that the Veteran does not have intervertebral disc disease of the cervical spine.  The examiner reported that the Veteran's ability to work is impacted by his cervical spine disability.  However, the Veteran stated "that there are no limitations of his ability to do sedentary work except during an acute flare-up."  The examiner reported, "[h]e would be able to do any physical work that did not require driving, standing over 30-40 minutes, [and] lifting over 25 pounds."

Applying the facts in this case to the criteria set forth above, the Board finds that a compensable disability rating is not warranted prior to February 26, 2010.  Specifically, at the September 2006 VA examination, the examiner reported forward flexion of the cervical spine up to 45 degrees and further indicated that the Veteran's displayed combined cervical spine motion of 340 degrees.  The examiner specifically indicated that there was no evidence of painful motion.  The Board recognizes that the Veteran has reported experiencing neck pain; however, there is no clinical evidence of limitation of motion.  Critically, the Veteran exhibited normal range of motion of the cervical spine prior to February 26, 2010.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2014).  Without any such evidence of limitation, a compensable (10 percent) evaluation is only warranted under DC 5003 with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  As noted, the cervical spine is considered a group of minor joints ratable on parity with major joints.  38 C.F.R. § 4.45.  As the cervical spine can only be considered as a single major joint or as a single group of minor joints, a 10 percent evaluation is not for application.

Thus, there is no other objective evidence demonstrating greater impairment of range of motion of the cervical spine prior to February 26, 2010.  In addition, there is no evidence of muscle spasm, guarding, or localized tenderness, or vertebral body fracture at any time during the period under consideration.  Moreover, there was no medical evidence to show that the Veteran's cervical spine symptoms resulted in incapacitating episodes that requires bed rest prescribed by a physician and treatment by a physician as is required under Note (1).

Therefore, a compensable disability rating is not warranted under the schedular criteria prior to February 26, 2010.

Likewise, since February 26, 2010, the application of the facts in this case to the requisite criteria demonstrates that a disability rating in excess of 10 percent is not warranted.  As noted above, in the April 2012 rating decision, the Veteran was granted a 10 percent evaluation based upon the February 2010 VA examiner's report that the Veteran experiences limited motion of the cervical spine to 40 degrees of flexion and extension.  However, from February 26, 2010, the documented range of motion measurements were well above the limitation prescribed by the pertinent diagnostic code to warrant a 20 percent disability rating (specifically, forward flexion of the cervical spine not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014).  In addition, there is no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour at any time during the period under consideration.  Thus, there is no other objective evidence demonstrating greater impairment of range of motion of the cervical spine from February 26, 2010.  Therefore, a rating in excess of 10 percent is not warranted under the schedular criteria from February 26, 2010.

With respect to both time frames, the Board notes that the Veteran has repeatedly complained of significant pain including flare-ups as a result of his cervical spine disability.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  However, the Board has taken into consideration the objective evidence which does not document increased functional impairment due to those reports of pain beyond those currently assigned are not warranted.  The Veteran has been able to take care of his activities of daily living and, even with repetitive use, there was no substantial loss of motion that warranted an increased disability rating under the diagnostic code.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the Veteran is already being adequately compensated for pain.

The Board has also considered whether an increased rating is warranted due to neurologic manifestations of the Veteran's cervical spine disability.  Crucially, the Veteran has not endorsed radiating pain, weakness, or numbness in the upper extremities at any time during either time period under consideration herein.  Moreover, neurological evaluations have been negative overall for any compensable deficits and there is no clinical evidence of radiculopathy, neuropathy, or myelopathic signs.  Thus, in this case, there is no basis to assign a separate rating under any of the applicable neurological rating codes.

III.  Additional considerations

The Board additionally finds that the Veteran's cervical spine symptomatology does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's cervical spine symptomatology.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his cervical spine symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Although the Veteran has submitted evidence as to his cervical spine symptomatology, and made assertions of entitlement to higher ratings, he has not submitted evidence of unemployability, or claimed to be unemployable, solely as a result of the service-connected cervical spine disability.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable disability rating prior to February 26, 2010, for degenerative arthritis of the cervical spine is denied.

Entitlement to an initial disability rating in excess of 10 percent from February 26, 2010, for degenerative arthritis of the cervical spine is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


